Title: To James Madison from Thomas Appleton, 10 November 1807
From: Appleton, Thomas
To: Madison, James



Duplicate
Sir
Leghorn 10th November 1807.

I had the honor of writing you on the 6th. & 20th. of October by duplicates, stating very fully the actual Situation of the american property here under arrestation, on the Suspicion that it is of the growth or manufacture of Great britain, or her colonies.  Until the present time I am without any advice from Paris on this Subject, other, than that Mr. Armstrong had laid the affair before the Minister of foreign relations, for the decision of his majesty the Emperor.  I shall not fail, Sir, to give you the earliest information, whenever this business shall be brought to any issue.  During the last fort’night I have unceasingly labour’d by my advice, and by my counsel to hasten the departure of our vessels to the U: States; and in these my endeavours I have not been totally unsuccessful.
Captain Stewart of the brig hibernia of Philadelphia who was on the eve of sailing for India with nearly 200,000. dollars in Specie has been in a great measure induc’d by my representations to return to the U: States; the rest of our vessels will very Soon follow.
The present governing authority here, issued a proclamation on the 3d. instant, prohibiting the introduction of the produce of Sicily under the Same penalties and restrictions, as are impos’d on the manufactures of great- britain.  The political state of Italy has hitherto experienc’d no material change of late; an event however which was with some grounds expected had the Emperor realiz’d his intention of visiting the Kingdom of Naples; but as french troops are continually filing by small divisions through Romagna, hence it is presum’d an invasion of Sicily is a period not far distant.  The russian fleet by our latest advices, had left Tenedos, and had arriv’d at the island of Corfou.  An event which occur’d during the month of October in the adriatic Sea may not be uninteresting to relate, from which may be discover’d the little cordiality that exists between the Russian and british fleets.  After the Cession of Corfou to the french troops, Admiral Paratinskoy was conveying the russian garrison to Venice as Stipulated between them, but when he arriv’d within a Small distance of his destination, he was warn’d off by the british Commandant of the blockade of that port, who added, that if he persisted in his purposes, he Should be compell’d to resist him by force.  The russian Commodore on this, chang’d his course, and enter’d Trieste.  He immediately made Known these circumstances to the Russian ambassador at Vienna, who gave him orders without delay to renew his voyage, and to enter the port of Venice by hostile measures, if necessary.  As Soon as he had receiv’d these instructions he Sett Sail with his Squadron, and intimated to the british commodore his intentions.  The latter finding his own insufficiency to execute what he had threatned, and after protesting against what he term’d, the hostile proceedings of the Russian Commodore, retir’d, and left him to enter the port without any further molestation.  It is expected by many that very shortly the port of Trieste will be Shutt against british manufactures or produce, for scarcely a day passes without some violation of the rights of their flag.  From the most recent advices from Constantinople, it appears, there was not the smallest probability that the british envoy would accomplish the object of his mission; indeed an event of this nature cannot rationally be presum’d while the french ambassador enjoys the confidence of the grand Sultan, or while a french army lies on the borders of Bosnia.  I have the honor to be with the highest respect your Most Obedt. Servant

Th:Appleton

